Citation Nr: 0801365	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic adjustment disorder with post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent for 
bilateral pes planus with bilateral ankle pain, plantar 
fasciitis and tarsal tunnel syndrome.

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability. 

4.  Entitlement to separate evaluations for functional loss 
secondary to pain and nervous impairment involving the hips, 
feet, low back, and ankles.

5.  Entitlement to extra-schedular evaluation for service-
connected disabilities.

6.  Entitlement to an earlier effective date for a 
compensable evaluation for pseudofolliculitis barbae.

7.  Entitlement to service connection for traumatic arthritis 
of the hips, ankles and low back. 

8.  Entitlement to service connection for psychiatric 
symptoms/ pain disorder due to psychological factors and 
general medical condition.

9.  Entitlement to special monthly compensation based on aid 
and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1978 until December 
1980.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.

The following issues have also been perfected for appellate 
consideration: entitlement to service connection for a right 
great toe disorder; entitlement to an increased rating for a 
right knee disability associated with bilateral pes 
planus/pes plano valgus with bilateral ankle pain, plantar 
fasciitis, and tarsal tunnel syndrome; and, entitlement to an 
increased rating for a left knee disability associated with 
bilateral pes planus/pes plano valgus with bilateral ankle 
pain, plantar fasciitis, and tarsal tunnel syndrome.

As the veteran has a different accredited representative with 
respect to these other claims, they will be addressed in a 
separate Board decision.  

It is further observed that, regarding the veteran's pes 
planus claim, he contends to be entitled to separate ratings 
for all of his foot-related diagnoses, including pes plano 
valgus, plantar fasciitis and tarsal tunnel syndrome.  
Although claims of entitlement to service connection for 
these issues have not been specifically adjudicated, the 
Board finds that consideration of any and all appropriate 
separate ratings in connection with the feet is implicit in 
the evaluation veteran's bilateral pes planus.  Accordingly, 
claims of entitlement to separate grants of service 
connection for pes plano valgus, plantar fasciitis and tarsal 
tunnel syndrome need not be referred back to the RO, but 
rather may be considered as a component of the claim 
presently in appellate status.  This applies also with 
respect to the veteran's contention that separate grants of 
service connection should be assigned for his chronic 
adjustment disorder and his PTSD. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
correspondence dated in December 2007, the veteran requested 
a hearing before a Veteran's Law Judge to be conducted via 
videoconference at the local RO.  Such hearing has not been 
provided.  Moreover, the record does not indicate that the 
veteran has withdrawn his hearing request.  


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a 
Veteran's Law Judge at the St. 
Petersburg, Florida RO.  The veteran 
should be apprised of the next available 
date for such a hearing in accordance 
with 38 C.F.R. § 20.704(b) (2006).  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



